Daniel, J.
delivered the opinion of the Court:
Gaines was a bona fide purchaser under a regular judgment and execution, at a sheriff’s sale. I would ask what principle of equity it is, which can compel Gaines to pay the balance of the judgment or surrender the lands, as the *622complainant proposes? I confess I know of none. The equitable estate of Smith in the land was subject to an execution, by virtue of the act of Assembly of 1812, c. 6. Gaines was the highest bidder. He is entitled to keep what he bought on paying his bid.
The bill should be dismissed with costs.